.




                                 No.    94-466
              IN THE SUPREME COURT OF THE STATE OP MONTANA
                                       1995


    MARTIN REDFERN,
              Plaintiff and Appellant,
         77
          .

    MONTANA MUFFLER, a Montana
    corporation, and KIRK R. WELLS,
    JOHN DOE I, JOHN DOE II,
    XYz CORPORATION I, and
    XYZ CORPORATION II,
              Defendants and Respondents.



                                                        t -
    APPEAL FROM:      District Court of the Third Judicial District,
                      In and for the County of Anaconda-Deer Lodge,
                      The Honorable Ted L. Mizner, Judge presiding.


    COUNSEL OF RECORD:
              For Appellant:
                      W. M. Hennessey; Hennessey, Joyce, McCarthy &
                      Wing, Butte, Montana
               For Respondent:
                      Joseph C. Connors, Sr.; Connors Law Firm,
                      Anaconda, Montana


                                        Submitted on Briefs:   May 18, 1995
                                                    Decided:   June 6, 1995
     Filed:
Justice Karla M. Gray delivered the Opinion of the Court.
        Martin Redfern appeals from the opinion and order of the Third
Judicial District Court, Anaconda-Deer Lodge County, granting the
motion for summary judgment filed by Montana Muffler and Tire,
Inc.,    and from the judgment of dismissal entered thereon. We
affirm.
        The facts necessary to our resolution of this appeal are
undisputed.     Martin Redfern (Redfern) worked for Montana Muffler
and Tire, Inc.     (Montana   Muffler),     in   Anaconda,   Montana.    Montana
Muffler terminated Redfern's employment effective at the end of his
October 24, 1992, shift.          Montana Muffler paid Redfern        his wages
for the previous two weeks by check on October 26, 1992; the check
also included compensation for five days of earned vacation time.
        On October 29,    1993,     Redfern filed a complaint alleging
wrongful discharge against Montana Muffler and others in the Second
Judicial District Court, Silver Bow County.             Montana Muffler moved
for a change of venue, the motion was granted and the action was
transferred to the Third Judicial District Court.
        Montana Muffler answered the complaint, generally denying
Redfern's     allegations.    It     also   asserted    affirmative     defenses,
including that the action was barred by the statute of limitations.
        Montana Muffler subsequently moved for summary judgment on
statute of limitations grounds and supported its motion with‘the
affidavit of Kirk R. Wells, its president.             The parties briefed the
motion,     and Redfern filed his affidavit in opposition.                    The
District Court granted Montana Muffler's motion for summary

                                        2
judgment and entered a judgment dismissing Redfern's complaint.
Redfern appeals.
     Did the District Court err in granting Montana Muffler's
     motion for summary judgment?
      We review a district court's grant of summary judgment de
novo; summary judgment is appropriate only when no genuine issues
of material fact exist and the moving party is entitled to judgment
as a matter of law.    Spain-Morrow Ranch, Inc. v. West (1994), 264
Mont. 441, 444, 872 P.2d 330, 331-32 (citations omitted).       Here,
the parties agree with the District Court's determination that no
genuine issues of material fact exist relating to the motion for
summary judgment.     The sole issue before us is whether the court
erred in concluding that Montana Muffler was entitled to judgment
as a matter of law because Redfern's complaint was barred by the
statute of limitations.
     Redfern's complaint alleges that Montana Muffler terminated
his employment in violation of Montana's Wrongful Discharge From
Employment Act (WIlEA).    An action under the WDEA "must be filed
within 1 year after the date of discharge."     Section 39-2-911(l),
MCA. The District Court determined that Redfern's employment with
Montana Muffler ended on October 24,        1992,   the date of his
discharge.      On that basis,   the court concluded that Redfern's
October 29, 1993, complaint was barred by the one-year statute of
 limitations contained in § 39-2-911(l), MCA.
      Redfern   asserts that he continued to earn compensation from
 Montana Muffler for five days after his discharge on October 24,
 1992, by virtue of the five days of vacation pay included in his
                                   3
final    paycheck.        Accordingly,     he argues that the statute of
limitations did not begin to run until either October 30 or 31,
1992, pursuant to Allison v. Jumping Horse Ranch, Inc. (lYY2), 255
Mont.    410,   a43 P.2d 753.            Redfern's   reliance on Allison is
misplaced.
        The issue before us in Allison, as it is in the present case,
was at what point the § 39-2-911(l), MCA, one-year limitation
"after the date of discharge" begins to run.             We focused first on
the 5 39-2-903(2),        MCA, definition of "discharge" as "termination
of   employment."         Allison,   a43 P.2d at 755.       We then defined
"termination of employment" to mean 'Ia complete severance of the,
relationship of employer and employee by positive act on the part
of either or both."         Allison, 843 P.2d at 755 (citations omitted).
Finally, we determined that the WDEA statute of limitations, like
other    statutes    of   limitations,     does not begin to run until the
cause of action accrues; in the WDEA context, "damages do not occur
until the employee is no longer earning compensation from the
employer, . . . and this can only occur upon a complete severance
of the employer-employee relationship." Allison, 843 P.2d at 756.
        Applied to the undisputed facts in the present case, neither
 the plain language of § 39-2-911(l), MCA, nor our decision in
 Allison, supports Redfern's position.           Under 5 39-2-911(l), MCA, it
 is clear that Redfern's "date of discharge" was October 24, 1992.
 Analogizing to Allison, the "complete severance" of the employment
 relationship occurred at the end of Redfern's shift on that date;
 thereafter,    Redfern was no longer "earning compensation" from

                                           4
Montana Muffler.
     Redfern's argument that the five days' vacation pay kept him
on Montana Muffler's payroll for five days past the date on which
he was    discharged      and,   thus,   that   he   was   still        "earning
compensation"      under Allison for that period of time,          is    totally

without   merit.    The vacation pay was a fringe benefit of Redfern's
employment with Montana Muffler which he had earned during the
employment prior to the date of his discharge on October 24, 1992.
As of that date, he no longer was employed by Montana Muffler and
no longer was earning vacation pay or any other type ~of wage or
fringe benefit.
     We conclude that the District Court did not err in determining
that the statute of limitations contained in 5 39-2-911(l),                 MCA,
bars Redfern's complaint.        We hold, therefore, that the court did
not err in granting Montana Muffler's motion for summary judgment
and dismissing Redfern's complaint.                         n
     Affirmed.